835 F.2d 880
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert YOUNG, Petitioner-Appellant,v.Carl HUMPHRIES, Respondent-Appellee,
No. 86-4129.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1987.

Before KEITH, MILBURN and DAVID A. NELSON, Circuit Judges.

ORDER

1
This Ohio prisoner, represented by counsel, appeals the district court's judgment dismissing his habeas corpus petition filed pursuant to 28 U.S.C. Sec. 2254.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The petitioner sought to attack his conviction of felonious assault obtained on his plea of guilty, raising the following three grounds:  1) the trial court erred by refusing to allow him to withdraw his plea prior to sentencing;  2) the trial court failed to inform him of the elements of the crime to which he pled;  and 3) the plea was invalid because felonious assault is not a lesser included offense of attempted murder.


3
Upon review of the record, we hereby affirm the district court's denial of the habeas petition for the reasons set forth in the memorandum opinion of the district court filed November 28, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.